Order entered June 23, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00246-CV

  THE UNIVERSITY OF TEXAS SOUTHWESTERN MEDICAL CENTER, Appellant

                                                V.

         VERBA KLINGSICK, DIANA KLINGSICK, AND JANA CARRASCO,
             INDIVIDUALLY AND ON BEHALF OF THE ESTATE OF
                WILLIAM R. KINGSICK, DECEASED, Appellees

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-12-07946

                                           ORDER
       We GRANT the parties’ June 19, 2015 agreed motion to abate the appeal to the extent

that we ABATE the appeal for sixty days. The appeal will be reinstated sixty days from the date

of this order or on motion of either party, whichever occurs sooner.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE